Citation Nr: 1203479	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10 10-751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied the Veteran's petition to reopen a previously denied claim for service connection for diabetes mellitus, finding that no new and material evidence had been submitted.  

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for diabetes mellitus as a claim to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that the record contains evidence that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the award of benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran contends that he was exposed to herbicides while serving in Okinawa, Japan, during his active military service that he believes caused diabetes mellitus.  Service personnel records confirm that the Veteran was stationed at Kadena Air Force Base in Okinawa, Japan, from February 1968 to March 1969, and current medical records confirm a diagnosis of diabetes mellitus.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  When diabetes mellitus becomes manifest to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes mellitus, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2011).

The Board notes that the Veteran did not have any service in Vietnam during his period of military service, nor does he claim such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, that does not preclude the Veteran from establishing entitlement to service connection for diabetes mellitus due to exposure to herbicides.  In the final regulations published in the Federal Register, which established diabetes mellitus as one of the diseases on the list for presumptive service connection based on herbicide exposure, VA re-affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309(e).

Accordingly, VA has a duty to assist the Veteran by attempting to verify his claimed exposure to herbicides when he was on active duty.  The Veteran's Benefits Administration Manual (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  This procedure requires:  (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In this case, the Veteran's military specialty was as a general warehouseman during his tour of duty at Kadena Air Force Base in Okinawa, Japan.  The RO attempted to corroborate the Veteran's allegation of herbicide exposure at Kadena Air Force Base by requesting confirmation of the use/storage of herbicides at Kadena Air Force Base from the National Personnel Records Center, which responded in April 2006 that there were no records of the Veteran's exposure to herbicides while on active duty.  The RO also contacted the C&P service, as directed by M21-1 MR, IV.ii.2.C.10.o, which responded in December 2008 that it could not provide any evidence to support the Veteran's claim of herbicide exposure at Kadena Air Force Base.  Following receipt of this response, the RO further contacted the JSRRC, which responded in August 2009 that there was no documentation of any use of herbicides in Okinawa during the period in question.  The JSRRC recommended that further research be done by contacting the Reference Branch of the Marine Corps History Division in Quantico, Virginia.  Upon further inquiry, the JSRRC again provided a letter in February 2010 in which it indicated that the Department of Defense's inventory of herbicide operations showed no herbicide usage in Okinawa during the time the Veteran was stationed at Kadena Air Force Base.  

Following the Veteran's direct inquiry with JSRRC, that agency provided another letter in May 2011 in which it reiterated its finding that "there is no information indicating the presence of Agent Orange in Okinawa, including Kadena Air Force Base."  However, the letter did suggest that the Veteran contact the Navy Environmental Health Center in Norfolk, Virginia, for Naval records, and the Gray Research Center in Quantico, Virginia, for Marine Corps unit records.  However, as the Veteran's case was certified to the Board of Veterans' Appeals prior to the receipt of the May 2011 letter, the agency of original jurisdiction (AOJ) has not had the opportunity to conduct the suggested additional research.  Thus, in light of the May 2011 letter from the JSRRC suggesting further inquiry, and the provisions in the M21-1MR for developing a case such as the Veteran's, the case must be remanded for additional development, including in particular requests with both the Navy Environmental Health Center and the Gray Research Center for information concerning the Veteran's claimed exposure to herbicides while stationed at Kadena Air Force Base in Okinawa, Japan, from February 1968 to March 1969.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  The AOJ must prepare requests to the Navy Environmental Health Center in Norfolk, Virginia, and to the Gray Research Center in Quantico, Virginia, to find out whether there is any evidence of the storage or usage of herbicides at Kadena Air Force Base at any time from February 1968 to March 1969, as alleged by the Veteran.  All records and/or responses received must be associated with the claims file. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


